Citation Nr: 1430914	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-32 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to May 21, 1993, for the grant of service connection and award of compensation for schizophrenia.  

[A motion to revise or reverse a January 2, 1981, decision of the Board of Veterans' Appeals (Board), that denied service connection for a psychosis, is the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active service from October 1969 to December 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2006, which granted an earlier effective date of May 21, 1993, for the grant of service connection and award of a 100 percent evaluation for schizophrenia, chronic paranoid type.  He appealed the effective date.  The Veteran has continued his appeal of the effective date of the grant of service connection and award of compensation for schizophrenia, chronic paranoid type.  In August 2013, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  A January 2, 1981, Board decision denying service connection for a psychosis is final, and subsumes prior rating decisions addressing the issue.  

2.  An October 1990 claim for service connection for a nervous condition was denied by the RO in an April 1991 rating decision, and neither an appeal nor relevant evidence was received within a year thereafter.  

3.  The Veteran's next claim, which eventually resulted in a grant of service connection for schizophrenia, chronic paranoid type, was received May 21, 1993.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 21, 1993, for the grant of service connection and award of compensation for schizophrenia, chronic paranoid type have not been met.  38 U.S.C.A. §§ 5101, 5108, 5110, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.151, 3.156, 3.400 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in March 2006, prior to the July 2006 rating decision on appeal, the RO notified the Veteran of the information necessary to substantiate the earlier effective date claim on appeal, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was advised of law concerning the assignment of effective dates under various circumstances.  There has been no allegation of notice error in connection with the current appeal.  Therefore, the duty to notify has been satisfied.  

Regarding the duty to assist, service treatment records, VA treatment records, and private treatment records adequately identified by the Veteran have been obtained.  There is no indication of the existence of additional records which would form a basis for an earlier effective date.  The Veteran has not identified any potentially relevant outstanding evidence which has not been obtained. The Veteran was afforded a hearing before the undersigned Veterans Law Judge.   At the hearing, the undersigned explained the type of evidence that would be relevant to his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In response, the Veteran submitted a private medical statement, accompanied by a waiver of initial RO consideration.  Thus, the Board finds that no additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date

In this case, the Veteran's initial claim for compensation or pension was received in May 1978.  He was granted nonservice-connected pension benefits in November 1978, but in May 1979, he disagreed with the nonservice-connected aspect of the decision.  In a May 1979 rating decision, the RO denied service connection for a nervous condition, identified as schizophrenia, chronic paranoid type.  The Veteran appealed this decision, and the Board denied service connection for a psychosis in a final decision dated in January 1981.  In a decision issued simultaneously with this decision, the Board denies the Veteran's motion for revision of the January 1981 Board decision on the basis of clear and unmistakable error (CUE).  Accordingly, the January 1981 Board decision is final.  38 U.S.C.A. § 7104.  

A final Board decision subsumes any prior rating decisions which address the same issue.  See Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1994); Donovan v. West, 158 F.3d 1377, 1382 (Fed. Cir. 1998) (allowing an RO to, in effect, collaterally review a Board decision would violate the principles of finality set forth in 38 U.S.C.A § 7104(b)).  Therefore, an earlier effective date may not be granted based on the final January 2, 1981, Board decision, or any prior rating decision.  

Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The award can be made effective no earlier than the date of the new application.  38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  (An exception to this rule occurs when the new and material evidence consists of service department records, which does not arise in this case. Vigil v. Peake, 22 Vet. App. 63 (2008); 38 C.F.R. §§ 3.400, 3.156.) 
The Board recognizes that the Veteran has submitted evidence of the presence of schizophrenia prior to the current May 1993 effective date.  However, an award of a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  Specifically, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2006); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In particular, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  Moreover, as noted above, where a claim has been denied, a new claim is required.  

In certain circumstances, VA treatment records may constitute an informal claim, but this requires that service connection have been previously established, or denied on the basis that the condition is noncompensable. MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); 38 C.F.R. § 3.157(b) and (b)(1) (2013).  VA treatment records cannot be considered an informal claim for service connection under the facts of this case, where service connection was denied on the basis that the claimed condition was not shown to be of service onset.  

The Veteran next filed a claim for service connection in October 1990, but this was denied by the RO in an April 1991 rating decision, and he did not file an appeal within a year thereafter.  That decision is final.  See 38 U.S.C.A. § 7105; DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (when a claimant fails to timely appeal an RO decision denying a claim for benefits, that decision becomes final and can no longer be challenged).  Also, no evidence was received within the appeal period that would potentially affect finality of the 1991 rating decision.  38 C.F.R. § 3.156(b); see, e.g., Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

The Veteran's next claim was received on May 21, 1993, and development of that claim eventually resulted in the grant of service connection for schizophrenia, chronic paranoid type, in a March 2003 rating decision; at that time, an effective date of January 24, 1994, was assigned.  The current effective date of May 21, 1993, was granted in a July 2006 rating decision.  

In this regard, the Veteran did not appeal the originally assigned effective date of January 24, 1994, assigned for the grant of service connection and award of compensation for schizophrenia, chronic paranoid type, and that decision became final.  There is no free-standing claim for an earlier effective date, and, ordinarily, once an effective date has become final, a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Here, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case. 

Although in the July 2006 rating action that awarded an earlier effective date of May 21, 1993, for the grant of service connection for schizophrenia the RO did not expressly find CUE in the previous assignment of the January 1994 effective date, the RO did discuss the Veteran's continuous prosecution of the claim from May 1993 to March 2003, when the rating decision granted service connection for this disorder.  Thus, the Board agrees that the earlier effective date of May 21, 1993, was mandated by the pendency of that claim.  38 C.F.R. § 3.156(b); Bond, supra.  

Where, as in this case, there has been a final disallowance, the effective date of an award of disability compensation based on new and material evidence cannot be earlier than the date of receipt of the new claim.  38 C.F.R. § 3.400(q) (2013).  Here, the earliest non-final new claim was received on May 21, 1993.  For the reasons discussed above, an effective date earlier than May 21, 1993, is not warranted, because all claims prior to that date were the subject of final denials.  

In this regard, service personnel records were received in August 1996; these were provided by the Veteran, not the service department.  Such records did not contain any information relevant to the service connection claim.  Thus, an earlier effective date based on new and material evidence consisting of relevant service records is not warranted.  See 38 C.F.R. § 3.156(c).  
For the reasons discussed above, an effective date earlier than May 21, 1993, for the grant of service connection and award of compensation for schizophrenia, chronic paranoid type, is not warranted, despite the presence of the disease prior to that date.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date earlier than May 21, 1993, for the grant of service connection and award of compensation for schizophrenia, chronic paranoid type, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


